In a proceeding pursuant to CPLR article 75 to vacate an award made in arbitration, petitioner appeals from an order of the Supreme Court, Westchester County, entered September 20, 1974, which denied its application and dismissed the proceeding. Order affirmed, with $50 costs and disbursements. None of the limited bases upon which a court may vacate an arbitration award (CPLR 7511) are present in the instant case. The clause pursuant to which the parties agreed to arbitrate matters affecting the conditions of a teacher’s employment, i.e., teacher load and class size, does not interfere with the school board’s powers and duties with regard to the operation and management of schools. Petitioner’s argument that no grievance was timely pursued is rejected. Hopkins, Acting P. J., Martuscello, Margett, Christ and Shapiro, JJ., concur.